UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1514


MARGARET NJOB TESAMBOM NGBATKAM,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 30, 2009              Decided:   January 19, 2010


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Danielle L. C. Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW
ASSOCIATES, PC, Washington, D.C., for Petitioner.   Tony West,
Assistant   Attorney General,  Mary  Jane  Candaux,  Assistant
Director, David H. Wetmore, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Margaret Njob Tesambom Ngbatkam, a native and citizen

of Cameroon, petitions for review of an order of the Board of

Immigration       Appeals       (“Board”)       dismissing           her     appeal      from    the

immigration           judge’s     denial        of       her       requests       for      asylum,

withholding       of       removal,     and    protection            under    the       Convention

Against Torture.

             Ngbatkam first challenges the determination that she

failed     to     establish       her      eligibility          for       asylum.         We    have

reviewed        the    administrative          record,         the     immigration         judge’s

decision,       and     the   Board’s       affirmance          thereof,         and    find     that

substantial evidence supports the Board’s ruling that Ngbatkam

failed     to     establish       persecution            or    a     well-founded         fear    of

persecution       on       account    of    membership          in    a    particular          social

group, political opinion, or any other protected ground.                                       See 8

U.S.C. § 1101(a)(42)(A) (2006) (defining refugee).                                    We therefore

uphold the denial of relief.

            Additionally,             we    uphold        the      denial        of     Ngbatkam’s

request    for        withholding     of      removal.          “Because         the    burden    of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant

who   is   ineligible           for   asylum        is    necessarily         ineligible         for

withholding           of    removal        under     [8        U.S.C.]       §        1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                                     Because

                                                2
Ngbatkam failed to show that she is eligible for asylum, she

cannot meet the higher standard for withholding of removal.

           Finally,    we   find    that       substantial     evidence    supports

the finding that Ngbatkam failed to meet the standard for relief

under the Convention Against Torture.                To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”      8 C.F.R. § 1208.16(c)(2) (2009).                   We find that

Ngbatkam   failed     to    make    the       requisite   showing       before     the

immigration court.

           Accordingly,      we    deny       the   petition   for     review.      We

dispense   with     oral    argument      because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 PETITION DENIED




                                          3